DETAILED ACTION
 This Office action is in reply to correspondence filed 21 January 2021 in regard to application no. 16/264,177.  Claims 1-26, 29 and 40 have been cancelled.  Claims 27, 28, 30-39 and 41-46 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 27, 28, 30-39 and 41-46 are allowed.
The following is an examiner’s statement of reasons for allowance: in the prior Office action, many claims were rejected only under 35 U.S.C. § 103 based on the references of at least Webb, Ganti et al. and Hlasny.  As the claims have since been amended, further search and consideration were conducted.
Hotelling et al. (U.S. Patent No. 7,653,883) discloses a proximity detector in a hand-held device. [title] It displays a user interface control when the “presence of an object is detected”, [Col. 11, lines 50, 56-58] and the “interface element is disabled and removed from the display when the presence of the object is no longer detected”. [Col. 12, lines 4-6] This is as close as the prior art appears to come to the limitations of the present claims, which require that a user’s profile information be displayed when the user is in proximity to a certain location and removed from the display when the user is no longer in proximity, but it is not the same, and in fact none of the references, alone or in ordered combination, teach or suggest this feature in combination with the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694